DETAILED ACTION
This correspondence is responsive to the Continuation Application filed on February 28, 2022. Claims 1-20 are pending in the case, with claims 1, 11 and 19 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, independent claims 1, 11 and 20 recite performing the selected actions in association with the requesting user. It is not clear what performing actions “in association with” the requesting user means. It is not clear if performing actions in association with the requesting user is supposed to mean actions performed by the requesting user. It is not clear if performing actions in association with requesting user includes performing actions associated with and related to requesting user’s requested task. 
For examination purposes, performing the selected actions “in association with the requesting user” is interpreted as including actions in association with requesting user’s requested task.  Applicant may cancel the claims or amend the claims to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Dependent claims 2-9 and 12-19 are similarly rejected as discussed above with respect to their parent claims.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,301,616. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims only vary in scope, with the present application claims being broader, and in minor variations in wording.

Regarding claim 1, the ‘616 patent claims recite:
A method comprising (i.e., ‘616 patent, claim 1, 13:31): detecting that a requesting user is transmitting a request to a recipient user to perform one or more tasks with respect to a secure document (i.e., ‘616 patent, claim 1, 13:32-34); determining a probability that the recipient user fails to complete the request by applying a machine learned model trained on features and completion data associated with historical secure documents to features of the secure document (i.e., ‘616 patent, claim 1, 13:35-48); in response to the determined probability exceeding a threshold (i.e., ‘616 patent, claim 2, 13:65-67, claim 1, 13:49-50), selecting one or more actions configured to, when performed, improve a likelihood of the recipient user completing the request (i.e., ‘616 patent, claim 1, 13:49-54, claim 2, 13:65-67); and performing the selected actions in association with the requesting user (i.e., ‘616 patent, claim 1, 13:55-56).  

Regarding claim 2, the ‘616 patent claims recite:
The method of claim 1, wherein the one or more selected actions comprise a threshold number of actions most likely to improve the likelihood of the recipient user completing the request (i.e., the selected activity comprises a threshold number (one) most likely to improve the likelihood of the recipient user completing the request. ‘616 patent, claim 2, 13:65-67, claim 1, 13:49-50).   

Regarding claim 3, the ‘616 patent claims recite:
The method of claim 2, wherein the one or more selected actions comprise presenting a recommendation to the requesting user to modify a feature associated with the secure document, the recommendation including an updated likelihood of the recipient user completing the request responsive to modifying the feature (i.e., ‘616 patent, claim 3, 14:1-6).  

Regarding claim 4, the ‘616 patent claims recite:
The method of claim 1, wherein the one or more tasks comprises one or more of: signing the secure document, uploading an attachment, adding information into an input field, and approving the secure document (i.e., ‘616 patent, claims 6-7, 14:16-19).   

Regarding claim 5, the ‘616 patent claims recite:
The method of claim 1, wherein the selected one or more actions comprises removing a task for the recipient user from the request (i.e., ‘616 patent, claim 8, 14:20-22).  

Regarding claim 6, the ‘616 patent claims recite:
The method of claim 1, wherein the selected one or more actions comprises changing a frequency of reminders sent to the recipient user to complete the request (i.e., ‘616 patent, claim 9, 14:23-25).  

Regarding claim 7, the ‘616 patent claims recite:
The method of claim 1, wherein the selected one or more actions comprises changing a layout of input fields in the secure document (i.e., ‘616 patent, claim 10, 14:26-28).  

Regarding claim 8, the ‘616 patent claims recite:
The method of claim 1, wherein the selected one or more actions comprises delaying a transmission of the request (i.e., ‘616 patent, claim 11, 14:29-33).  

Regarding claim 9, the ‘616 patent claims recite:
The method of claim 1, wherein the one or more actions are selected based on user characteristics of the recipient user (i.e., ‘616 patent, claim 12, 14:34-36, claim 2, 65-67, claim 1, 13:55-56).  

Regarding claim 10, the ‘616 patent claims recite:
The method of claim 1, wherein the one or more actions are selected based on a value of the threshold (i.e., selected based on a value of the threshold (value exceeded). ‘616 patent, claim 2, 13:65-67, claim 1, 13:49-50).   

Claims 11-19 recite non-transitory computer-readable storage media that parallel the methods of claims 1-10. Therefore, the analysis discussed above with respect to claims 1-10 also applies to claims 11-19, respectively. Accordingly, claims 11-19 are similarly rejected as set forth above with respect to claims 1-10.
 Regarding A non-transitory computer-readable storage medium storing executable instructions that, when executed by a hardware processor, cause the hardware processor to perform steps comprising (i.e., ‘616 patent claim 14, 14:40-43).

Claim 20 recites a system that parallels the method of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 20. Accordingly, claim 20 is similarly rejected as set forth above with respect to claim 1. 
Regarding A system comprising: - 27 -FW Dkt Ref 36292-51787 (DS/P/100050/US/CON/1)a hardware processor; and a non-transitory computer-readable storage medium storing executable instructions that, when executed by the hardware processor, cause the hardware processor to perform steps comprising (i.e., ‘616 patent, claim 19, 15:34-36, claim 14, 14:40-43).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baird et al. (2016/0055010 A1, filed August 25, 2015) hereinafter Baird in view of Malden (Pub. No. US 2016/0170950 A1, published June 16, 2016).

Regarding claim 1, Baird teaches:
A method comprising: detecting that a requesting user is transmitting a request to a recipient user to perform one or more tasks with respect to a secure document; 
Baird teaches that, the system may maintain a list of profile edit tasks that need to be performed in order to complete a member profile page (e.g., add title, add photo, add employment history, add education history, add skills, add profile summary, add any other attributes described above in conjunction with FIG. 3, etc.). Thereafter, a guided edit system may display prompts (e.g., see prompt 400 in FIG. 4) associated with each outstanding profile edit task in the list (transmitting a request (prompt) to a recipient user to perform one or more tasks with respect to a document (profile page)) (that is, each profile edit task in the list that has not been completed). In some embodiments, the list of profile edit tasks may have a particular or fixed order. Baird, Figs 4, 7, 13, para 34. 
Thus, Baird teaches transmitting a request to a recipient user to perform one or more tasks with respect to a document. Baird does not specifically disclose “detecting that a requesting user is” transmitting a request to a recipient user to perform one or more tasks with respect to a “secure” document. 
However, Malden teaches in the field related to document management and, more particularly, to managing and providing notice of documents requiring review and electronic signature in a digital transaction management service. Malden, para 1. Malden teaches that, Digital Transaction Management Service (DTMS)  101 provides an electronic signature capability. The DTMS 101 is utilized by a sender user 110  and one or more signing users 111 to facilitate an electronic signing of one or more recipients of a signature document (detecting (DTMS detecting) that a requesting user (sending user) transmitting a request to a recipient user (signing user) to perform one more tasks (signature) with respect to a secure document). Malden, Figs 1, 2, 4, para 19-20, 23-24, 17. 
The DTMS 101 facilitates the creation of electronic signature documents and the association of electronic signatures therewith. In the illustrated scenario, the sender 110 operates a sender client device 50 in order to provide (e.g., upload, transmit) an electronic document 102 (e.g., an invoice, contract, purchase order, agreement) to the DTMS 101. The sender 110 typically also provides additional information to the DTMS 101, such as the identity or contact information (e.g., email address) of the signer 111, an indication of signature data (e.g., signatures, initials, dates) that are to be collected from the signer 111, and the like (detecting (DTMS detecting) that a requesting user (sending user) transmitting a request to a recipient user (signing user) to perform one more tasks (signature) with respect to a secure document). The DTMS 101 then securely stores the received document 102 (a secure document) and additional information. Malden, Figs 1, 2, 4, para 20, 19, 23-24, 17. 
It would have been obvious to one of ordinary skill in the art to implement the guided edit and transmitting a request to a recipient user to perform one or more tasks with respect to a document of Baird using the feature for detecting that a requesting user is transmitting a request to a recipient user to perform task(s) with respect to a secure document of Malden, with a reasonable expectation of success, in order to facilitate a secure digital transaction between users. Malden, para 19-20. 
determining a probability that the recipient user fails to complete the request by applying a machine learned model trained on features and completion data associated with historical secure documents to features of the secure document;
As discussed above, Baird in view of Malden teaches the secure documents.
Baird teaches that, the system may maintain a list of profile edit tasks that need to be performed in order to complete a member profile page (e.g., add title, add photo, add employment history, add education history, add skills, add profile summary, add any other attributes described above in conjunction with FIG. 3, etc.) (features and completion data associated with the ). Thereafter, a guided edit system may display prompts (e.g., see prompt 400 in FIG. 4) associated with each outstanding profile edit task in the list (that is, each profile edit task in the list that has not been completed). In some embodiments, the list of profile edit tasks may have a particular or fixed order. For example, this list of profile edit tasks may have a predetermined order that is defined manually. Accordingly, the guided edit system may display prompts associated with each outstanding profile edit task based on their order in the list.  Baird, Figs 3, 4, para 34, 33-36. 
The guided edit system 200 may generate a machine learned model, such as a logistic regression model, configured to predict the likelihood or probability that a given member, with given member profile attributes and a known member behavior, will complete a given profile edit task. Such a model may be trained based on positive training data of other members that have or have not completed the profile edit task (applying a machine learned model trained on features and completion data associated with historical ). For example, the positive training data may include feature vectors with feature data associated with each member of the online social networking service (or a large set of members, such as 10,000-1 million members), where the feature data indicates member profile data of the member (e.g., company, location, education, skills, etc.), completed profile edit tasks, and the context in which these profile edit tasks were completed (e.g., time when they completed the profile edit task, location, platform/channel such as via mobile, desktop, email, etc.). Similarly, the negative training data may include feature vectors with feature data associated with each member of the online social networking service … that have not completed the profile edit task, … Using this machine learned model, feature data of a new or current member may be input into the model (applying a machine learned model trained on features and completion data associated with historical ) in order to determine the probability that they will complete a profile edit task (determining a probability that the recipient user fails to complete the request by applying a machine learned model trained on features and completion data associated with historical secure documents to features of the secure document). Baird, Figs 1, 9, para 41, 40-42, 38, 51-56.  Thus, Baird in view of Malden teaches determining a probability that the recipient user fails to complete the request by applying a machine learned model trained on features and completion data associated with historical secure documents to features of the secure document. 
in response to the determined probability exceeding a threshold, selecting one or more actions configured to, when performed, improve a likelihood of the recipient user completing the request; and 
In some embodiments, the guided edit system 200 may infer the difficulty of a task and/or the likelihood that a member may complete a task, based on a response metric (e.g., CTR) associated with the task. Accordingly, the CTR associated with the task may correlate to (or serve as a proxy for) the difficulty of the task, with tasks having higher CTR and being correlated with easier or lightweight tasks and vice versa, and tasks having lower CTRs being correlated to more difficult or heavyweight tasks and vice versa. In some example embodiments, the system 200 may reorder a list of candidate profile edit tasks based on the difficulty of each task (in response to the determined probability exceeding a threshold (metric based likelihood exceeding difficulty classification threshold), selecting one or more actions configured to, when performed, improve a likelihood of the recipient user completing the request).  For example, the guided edit system 200 may access task difficulty information identifying a difficulty classification associated with each of various tasks, such as the task difficulty information 501 illustrated in FIG. 5B. The difficulty classification associated with each task may be, for example, one of easy, medium, or hard, or one of lightweight and heavyweight, or a number within a predetermined range of numbers, (such as the range 0 to 1, 1 to 10, 1 to 100, etc.). In some embodiments, the guided edit system 200 may generate the task difficulty information 501, where the difficulty classification of each task may be determined based on the CTR or another response metric associated with that task (e.g., tasks with a CTR higher than a predetermined threshold may be classified as easy tasks, otherwise, they may be classified as difficult tasks), as described above. The difficulty classification associated with each task may also be determined in other ways, such as receiving user input regarding the difficulty of each task (e.g., via user responses to surveys or questionnaires, or from comments or questions received from users, etc.). Baird, Figs 1, 6, 9, 13, para 37, 36-42, 51-56, 69-71.
performing the selected actions in association with the requesting user.  
Baird teaches that, The 200 may then display the highest ranked profile edit task, and once the member completes or skips this task, the guided edit system 200 may continue to display the other outstanding tasks in accordance with the ranked order (performing the selected actions in association with the user) to at least one of the requesting user and the recipient user). As an example scenario, the training data may indicate that when a member does not complete the "add patent" profile edit task, the chances of them completing the "add publications" profile edit tasks drops dramatically (e.g., below a predetermined threshold). Baird, Figs 1, 4, 6, 9, 13, para 42, 56, 41, 46, 51-55.
Thus, Baird teaches performing the selected actions in association with the user. Baird does not specifically disclose performing the selected action “in association with the requesting” user. 
However, Malden teaches that, In a preferred version of the invention, notifications are sent from a recipient having an account that is designated as a sender (performing the selected action (notification) in association with the requesting (sender) user). The recipient is directed to a pre-signing page related to a set of transactions associated with the sender, with a distinct pre-signing page being configured for each set of transactions sent from a single sender account (such as a group of users who work for a company). Different notification recipients will be directed to different pre-signing pages, in which the system presents tailored pre-signing pages containing the content applicable to the particular participant. Likewise, the recipient will be directed to different pre-signing pages associated with transactions from different senders. Malden, Fig 1-2, 4, 7, para 44, 40-43, 19-20.
It would have been obvious to one of ordinary skill in the art to implement the guided edit and transmitting a request to a recipient user to perform one or more tasks with respect to a document of Baird using the feature for detecting that a requesting user is transmitting a request to a recipient user to perform task(s) with respect to a secure document and performing the selected action in association with the requesting user of Malden, with a reasonable expectation of success, in order to facilitate a secure digital transaction between users and provide notifications from a requester user to recipients to sign or take other action with respect to a transaction. Malden, para 19-20, 23-24, 44, 39, 49. 

Regarding claim 2, which depends from claim 1 and recites:
wherein the one or more selected actions comprise a threshold number of actions most likely to improve the likelihood of the recipient user completing the request. 
As discussed above, Baird in view of Malden teaches the method of claim 1. Baird teaches that, The 200 may then display the highest ranked profile edit task, and once the member completes or skips this task, the guided edit system 200 may continue to display the other outstanding tasks in accordance with the ranked order (wherein the one or more selected actions comprise a threshold number (one or more) of actions most likely (highest ranked profile edit task) to improve the likelihood of the recipient user completing the request). As an example scenario, the training data may indicate that when a member does not complete the "add patent" profile edit task, the chances of them completing the "add publications" profile edit tasks drops dramatically (e.g., below a predetermined threshold). Baird, Figs 1, 4, 6, 9, 13, para 42, 56, 41, 46, 51-55.
 
Regarding claim 4, which depends from claim 1 and recites:
wherein the one or more tasks comprises one or more of: signing the secure document, uploading an attachment, adding information into an input field, and approving the secure document.  
As discussed above, Baird in view of Malden teaches the method of claim 1, including the one or more tasks with respect to the secure document.  Baird teaches that, Briefly, an existing guided profile edit feature of the online social networking service LinkedIn.RTM. prompts members to perform profile edit tasks in connection with their member profile (such as adding photos or information to their profile) (task comprises one or more of .. uploading an attachment). Baird, Fig 4, para 24, 28, 33-34, 44, 62, 64. For example, with some embodiments, the social network service may include a photo sharing application that allows members to upload and share photos with other members. Baird, Fig 4, para 28, 24, 33-34, 44, 62, 64.  
Further, the member profile page 300 includes various sections (also known as fields). For example, member profile page 300 includes an experience section 311 ..., an education section 321 …, and a skills & endorsements section ... Baird, Abstract, Fig 3, para 33, 34, 24, 40-42.  Accordingly, social network services such as LinkedIn.RTM. include a "guided profile edit" or "guided edit" feature that assists members in editing profile pages by performing various profile edit tasks. For example, the system may maintain a list of profile edit tasks that need to be performed in order to complete a member profile page (e.g., add title, add photo, add employment history, add education history, add skills, add profile summary, add any other attributes described above in conjunction with FIG. 3, etc.) (task comprises one or more of .. adding information into an input field). Thereafter, a guided edit system may display prompts (e.g., see prompt 400 in FIG. 4) associated with each outstanding profile edit task in the list (that is, each profile edit task in the list that has not been completed). Baird, Abstract, Fig 3, para 34, 33, 24, 40-42.


Regarding claim 5, which depends from claim 1 and recites:
wherein the selected one or more actions comprises removing a task for the recipient user from the request.  
As discussed above, Baird in view of Malden teaches the method of claim 1. Baird teaches that, As an example scenario, the training data may indicate that when a member does not complete the "add patent" profile edit task, the chances of them completing the "add publications" profile edit tasks drops dramatically (e.g., below a predetermined threshold). Thus, if a member is shown an "add patent" profile edit task and the user indicates "not applicable" or "I don't have any patents", the machine learned model will indicate that it is not likely they have any publications, and the guided edit system 200 will not show the member the "add publications" profile edit task (one or more selected actions comprises removing the first task from the request). Baird, para 42. In some embodiments, the list may be edited to remove candidate profile edit tasks that have already been performed by the member. Baird, Abstract, para 46, 42. 

Regarding claim 6, which depends from claim 1 and recites:
wherein the selected one or more actions comprises changing a frequency of reminders sent to the recipient user to complete the request.  
As discussed above, Baird in view of Malden teaches the method of claim 1. Baird teaches that, Accordingly, if the guided edit system 200 determines that a member has viewed a prompt inviting them to perform a specific profile edit task (e.g., see FIG. 4) a predetermined number of times (e.g., during a predetermined time interval), then the system 200 may avoid prompting that member to perform that profile edit task (e.g., for a predetermined time interval known as a cool-off period) (selected one or more actions comprises changing a frequency of reminders sent to the recipient user to complete the request), and may begin prompting the member to perform another profile edit task (e.g., the next profile edit task in a list of candidate profile edit tasks). Baird, para 57, 58, 69.  

Regarding claim 7, which depends from claim 1 and recites:
wherein the selected one or more actions comprises changing a layout of input fields in the secure document.  
As discussed above, Baird in view of Malden teaches the method of claim 1,  including the secure document. Baird teaches that, Moreover, a particular profile edit task is repeatedly displayed to the member, until that member either completes or skips that profile edit task. Various techniques described herein dynamically optimize the order in which profile edit tasks are displayed to a member (selected one or more actions comprises changing a layout (order) of input fields in the document), in order to maximize the efficient completion of profile edit tasks by the member. Baird, para 24, 35, 41-43.

Regarding claim 8, which depends from claim 1 and recites:
wherein the selected one or more actions comprises delaying a transmission of the request.  
As discussed above, Baird in view of Malden teaches the method of claim 1.  Baird teaches that, The inventors have determined that the CTR of every task decreases exponentially with its number of impressions to a particular member. Accordingly, if the guided edit system 200 determines that a member has viewed a prompt inviting them to perform a specific profile edit task (e.g., see FIG. 4) a predetermined number of times (e.g., during a predetermined time interval) (probability is associated with a time and day (time interval) at which the request is transmitted), then the system 200 may avoid prompting that member to perform that profile edit task (e.g., for a predetermined time interval known as a cool-off period) (and wherein the candidate feature modification activity is delaying transmission of the request), and may begin prompting the member to perform another profile edit task (e.g., the next profile edit task in a list of candidate profile edit tasks). Baird, para 57, 39, 41.

Regarding claim 9, which depends from claim 1 and recites:
wherein the one or more actions are selected based on user characteristics of the recipient user.  
As discussed above, Baird in view of Malden teaches the method of claim 1,  including the secure document. Baird teaches that, For example, the guided edit system 200 may generate a machine learned model, such as a logistic regression model, configured to predict the likelihood or probability that a given member, with given member profile attributes (one or more feature actions are selected based on user characteristics of the recipient user) and a known member behavior, will complete a given profile edit task. Baird, para 41, 42, 38, 39. Accordingly, the guided edit system 200 may determine a member segment that a current member belongs to, access a segment-specific likelihood value associated with that member segment, and utilize that segment-specific likelihood value to determine the likelihood that the current member will complete the task…. Thus, based on these segments, a different ordering of tasks can be show to the member.  Baird, para 38, 39, 41, 42.  

Regarding claim 10, which depends from claim 1 and recites:
wherein the one or more actions are selected based on a value of the threshold.
As discussed above, Baird in view of Malden teaches the method of claim 1. In some embodiments, the guided edit system 200 may infer the difficulty of a task and/or the likelihood that a member may complete a task, based on a response metric (e.g., CTR) associated with the task. Accordingly, the CTR associated with the task may correlate to (or serve as a proxy for) the difficulty of the task, with tasks having higher CTR and being correlated with easier or lightweight tasks and vice versa, and tasks having lower CTRs being correlated to more difficult or heavyweight tasks and vice versa. In some example embodiments, the system 200 may reorder a list of candidate profile edit tasks based on the difficulty of each task (one or more actions are selected based on a value of the threshold (difficulty classification metric based likelihood threshold value)).  For example, the guided edit system 200 may access task difficulty information identifying a difficulty classification associated with each of various tasks, such as the task difficulty information 501 illustrated in FIG. 5B. The difficulty classification associated with each task may be, for example, one of easy, medium, or hard, or one of lightweight and heavyweight, or a number within a predetermined range of numbers, (such as the range 0 to 1, 1 to 10, 1 to 100, etc.). In some embodiments, the guided edit system 200 may generate the task difficulty information 501, where the difficulty classification of each task may be determined based on the CTR or another response metric associated with that task (e.g., tasks with a CTR higher than a predetermined threshold may be classified as easy tasks, otherwise, they may be classified as difficult tasks), as described above. The difficulty classification associated with each task may also be determined in other ways, such as receiving user input regarding the difficulty of each task (e.g., via user responses to surveys or questionnaires, or from comments or questions received from users, etc.). Baird, Figs 1, 6, 9, 13, para 37, 36-42, 51-56, 69-71.

Claims 11-12 and 14-19 recite non-transitory computer-readable storage media that parallel the methods of claims 1-2 and 4-10. Therefore, the analysis discussed above with respect to claims 1-2 and 14-10 also applies to claims 11-12 and 14-19, respectively. Accordingly, claims 11-12 and 14-19 are rejected based on substantially 
More specifically regarding A non-transitory computer-readable storage medium storing executable instructions that, when executed by a hardware processor, cause the hardware processor to perform steps comprising (i.e., Baird, Figs 1, 2, 15, 16, para 74, 85-88.).

Claim 20 recites a system that parallels the method of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 20. Accordingly, claim 20 is rejected based on substantially the same rationale as set forth above with respect to claim 1. 
More specifically regarding A system comprising: - 27 -FW Dkt Ref 36292-51787 (DS/P/100050/US/CON/1)a hardware processor; and a non-transitory computer-readable storage medium storing executable instructions that, when executed by the hardware processor, cause the hardware processor to perform steps comprising (i.e., Baird, Figs 1, 2, 15, 16, para 74, 85-88.).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baird in view of Malden as applied to claims 2 and 12 above, and further in view of Corcoran (Pub. No. US 2016/0314110 A1, filed April 22, 2016).

Regarding claim 3, which depends from claim 2 and recites:
wherein the one or more selected actions comprise presenting a recommendation to the requesting user to modify a feature associated with the secure document, the recommendation including an updated likelihood of the recipient user completing the request responsive to modifying the feature. 
As discussed above, Baird in view of Malden teaches the method of claims 1-2, from which claim 3 depends, including the requesting user, secure document and the one or more selected actions. Baird in view of Malden do not specifically disclose presenting a recommendation to the requesting user to modify a feature associated with the document, the recommendation including an updated likelihood of the recipient user completing the request responsive to modifying the feature.
However, Corcoran teaches in the field related to a method, system, computer readable medium and one or more computer programs for modifying an electronic form using metrics obtained from measuring user effort. Corcoran, Abstract, para 2. Corcoran teaches that, the method 500 includes determining one or more modifications to the form. In one form, the processing system 310 can present an analytics dashboard that allows an information analyst to determine the stages and steps that contribute the greatest effort to the overall transaction. The processing system 310 can be configured to then make recommendations regarding one or more modifications to the form in an attempt to reduce the effort by form completing users (presenting a recommendation to the requesting user to modify a features associated with the ). In one form, a rule-based component defining one or more rules regarding acceptable modifications can be used by the processing system to determine acceptable modifications to the form. Examples of recommendations can include: [0150] Consider removing field X. [0151] Consider making field Y non-mandatory. [0152] Consider allowing users to provide the information associated with stage A at a later stage, instead of forcing them to provide it as part of the initial transaction. Corcoran, Figs 4, 5, para 149-152, 91-95.
It would have been obvious to one of ordinary skill in the art to implement the guided edit and transmitting a request to a recipient user to perform one or more tasks with respect to a document of Baird using the feature for detecting that a requesting user is transmitting a request to a recipient user to perform task(s) with respect to a secure document and performing the selected action in association with the requesting user of Malden and the presenting a recommendation to the requesting user to modify a feature associated with the document, the recommendation including an updated likelihood of the recipient user completing the request responsive to modifying the feature of Corcoran, with a reasonable expectation of success, in order to facilitate a secure digital transaction between users and provide notifications from a requester user to recipients to sign or take other action with respect to a transaction and to improve conversion rates, reduce abandonment rates and improve the process of completing form based transactions. Malden, para 19-20, 23-24, 44, 39, 49. Corcoran, para 3.

Claim 13 recites a non-transitory computer-readable storage medium that parallels the method of claim 3. Therefore, the analysis discussed above with respect to claim 3 also applies to claim 13. Accordingly, claim 13 is rejected based on substantially the same rationale as set forth above with respect to claim 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/           Examiner, Art Unit 2144